UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7011


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MAURICE HARDY, a/k/a Reece,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:11-cr-00358-ELH-2)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Hardy, Appellant Pro Se. Christine Marie Celeste, OFFICE OF THE UNITED
STATES ATTORNEY, Peter Jeffrey Martinez, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maurice Hardy appeals the district court’s order denying his 18 U.S.C. § 3582(c)

(2012) motion. We have reviewed the record and find no reversible error. See United

States v. May,   F.3d   ,   , No. 15-7912, 2017 WL 1479288, at *4-5 (4th Cir. Apr. 25,

2017). Accordingly, we affirm for the reasons stated by the district court. United States

v. Hardy, No. 1:11-cr-00358-ELH-2 (D. Md. July 12, 2016 & July 28, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           2